Citation Nr: 0018055	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral blindness.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for bilateral blindness.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDING OF FACT

There is no competent medical evidence of record that 
establishes that the veteran's blindness is related in any 
way to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
blindness.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support her claim for service connection.  Thus, 
the Board finds that her claim is not well grounded.  
Accordingly, there is no duty to assist her in the 
development of her claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to her claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

On a report of medical history in January 1971, at the time 
of her entry into service, the veteran reported that she had 
an operation on her left eye (it was crossed) when she was a 
baby.  She also noted that she was treated for blocked tear 
ducts in her left eye when she was twelve years old.  On the 
entrance examination in January 1971, strabismus, left was 
noted.  Distant vision was 20/20 in the right eye and 20/50, 
correctable to 20/30 in the left eye.  The service medical 
records disclose that she was hospitalized in March 1971 and 
reported crossed eyes of fifteen years duration.  It was 
indicated that she had congenital esotropia and that she had 
been operated on when she was three and four years old.  It 
was noted that she had consecutive exotropia, for which she 
desired cosmetic surgery.  During the hospitalization the 
veteran underwent an uncomplicated recession of the left 
lateral rectus.  Her postoperative course was uncomplicated.  
The diagnosis was left exotropia.  It was reported that it 
existed prior to service, and was not aggravated therein.  

A report of medical history in July 1972, at the time of the 
separation examination, shows that the veteran related a 
history of eye trouble.  She reported left eye surgery in 
1954 and 1956, as well as in February 1971.  On the discharge 
examination in July 1972, distant vision was 20/20 in the 
right eye and 20/50 in the left eye.  A clinical evaluation 
of the eyes was normal.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1989 to 1996 have been associated with the 
claims folder.  In December 1989, it was reported that the 
veteran's visual field loss began about two years earlier.  
Visual acuity in the right eye was 20/20, and 20/200 in the 
left eye.  It was noted that she had been amblyopic since 
birth.  The veteran was seen for an ophthalmologic 
consultation in October 1994 for an evaluation of congenital 
optic neuropathy.  The veteran also indicated that she had 
tunnel vision in both eyes.  Her symptoms were progressing 
slowly but significantly.  Following an examination, the 
impressions were optic neuropathy of unknown etiology and 
strabismus, status post multiple surgeries.  Later that 
month, it was related that the veteran had a chief complaint 
of gradually decreasing vision, as well as tunnel vision in 
both eyes, left eye greater than right eye, that had been 
progressing over twenty to thirty years.  She also had a 
history of infantile strabismus that required three eye 
muscle surgeries in her first year and two others at the ages 
of four and eighteen.  

Magnetic resonance imaging of the head in October 1994 noted 
a history of bilateral optic neuropathy, possible optic nerve 
hypoplasia, question of septal optic dysplasia or other 
congenital abnormality or optic nerve abnormality.  The study 
revealed no evidence of congenital malformation.  The 
impression was diffuse atrophy, otherwise normal magnetic 
resonance imaging.  Following the examination, it was noted 
that the consensus was that the veteran had optic nerve 
hypoplasia.  It was noted that while adults with this 
condition do have progressive visual loss, this was rare and 
usually not dramatic.  It was indicated that other findings 
were somewhat inconsistent with a progressive severe optic 
neuropathy, possibly suggesting more stable disease.  
Finally, it was noted that the veteran's visual field 
abnormalities were severe and not necessarily explained by 
any etiology.  It was concluded that it would be wise to rule 
out other causes of optic neuropathy such as glaucoma, 
compressive lesion, ischemic, inflammatory, nutritional or 
toxic.  

The veteran was hospitalized by the VA from January to 
February 1996 primarily for unrelated complaints.  A past 
medical history of congenital optic nerve hypoplasia was 
noted, and it was indicated that it was felt that there was a 
possible component of bilateral optic nerve neuropathy 
superimposed upon congenital nerve hypoplasia.  It was noted 
that her visual acuity had deteriorated and that she had 
significant visual field defects.  She was also noted to have 
significant strabismus and would be referred for surgical 
correction.  The pertinent diagnosis was bilateral congenital 
optic nerve hypoplasia with strabismus.

An April 1996 decision of the Social Security Administration 
reflected diagnoses of optic nerve hypoplasia and that the 
veteran was legally blind.

The veteran was again hospitalized by the VA from April to 
July 1996.  It was noted that she had blindness due to 
amblyopia on the left side and optic atrophy on the right 
side.  It was stated that after a cervical spine injury in 
1986, her vision deteriorated and she was diagnosed as having 
optic nerve atrophy.  The diagnosis was blindness.  

The veteran was afforded a VA examination by an 
ophthalmologist in November 1998.  The examiner noted that he 
had read the entire claims folder.  He noted that the veteran 
was born with congenital esotropia for which she had surgery 
a couple of times at about age four or five.  Apparently, the 
vision in her left eye was always worse than the right.  It 
was indicated that she had eye muscle surgery on the left eye 
for cosmetic purposes in service.  Early histories in service 
demonstrated vision in the right eye of 20/20 and in the left 
eye of 20/50.  The veteran related that her vision began to 
deteriorate several years earlier.  Her vision had 
progressively worsened bilaterally.  The examiner noted that 
the records did not document solidly the cause of her 
progressive visual loss over the past couple of years.  
Following an examination, the impressions were congenital 
esotropia by history, probable optic nerve hypoplasia and 
diminished visual acuity and visual field in both eyes, 
probably based on the optic nerve hypoplasia.  

The examiner commented that it was tough to put the whole 
story together.  It was mentioned by the VA in 1994 that 
optic nerve hypoplasia might be slightly progressive, but 
that this was rare.  It was hard to imagine or understand or 
explain her progressive visual loss over the course of the 
past two years.  He stated that he had no explanation for 
this.  The examiner stated that he did not think the muscle 
surgery in the left eye in 1971 had much to do with her 
current condition.  He added that since he did not know why 
the veteran's vision had progressively worsened over the past 
two years, it was hard to state whether her military exposure 
or experience had anything to do with it.  He suspected that 
the military had little to do with what had occurred.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991).  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The record clearly documents that the veteran has congenital 
esotropia for which she apparently had several surgical 
procedures prior to service.  It is not disputed that the 
veteran underwent a recession of the left lateral rectus 
during service.  This was shown to be for cosmetic reasons.  
The fact remains that no competent medical evidence has been 
submitted that demonstrates that any preexisting eye 
disability increased in severity during service or that an 
eye disability, to include blindness, had its onset in 
service.  The only medical opinion of record is contained in 
the VA examination report of November 1998.  At that time, 
the examiner opined that he doubted that the in-service 
muscle surgery had anything to do with the veteran's current 
condition.

The veteran essentially argues that the opinion of the VA 
physician was couched in ambiguous phrases and that he was 
not sure of his opinion.  She also suggests that 
hypothyroidism was noted in service; that she has been 
treated for this condition following service; and that this 
might explain her loss of vision.  The Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, her lay 
assertions concerning possible reasons for her blindness or 
that her eye disability is related to service (that is, it 
was either aggravated in service or had its onset in service) 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Since the veteran is not 
a medical expert, she is not competent to express an 
authoritative opinion regarding either her medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, the 
only medical opinion of record concluded that it was doubtful 
that the in-service eye surgery had anything to do with her 
current eye disability.  The Board concludes, accordingly, 
that the veteran has not submitted evidence of a well-
grounded claim of service connection for bilateral blindness.


ORDER

Service connection for bilateral blindness is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

